Citation Nr: 1102419	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for pancreatitis as 
residuals of surgery due to treatment by the Department of 
Veterans Affairs (VA).

2.  Entitlement to compensation for diabetes mellitus, including 
as secondary to pancreatitis.

3.  Entitlement to compensation for depression, including as 
secondary to pancreatitis.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for an incisional 
hernia as residuals of surgery due to treatment by the Department 
of Veterans Affairs (VA).

5.  Entitlement to special monthly pension based on a need for 
aid and attendance.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2004 and September 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The April 2004 rating decision denied the Veteran's claims of 
entitlement compensation under 38 U.S.C.A. § 1151 for an 
incisional hernia and entitlement to special monthly 
compensation.  The September 2008 rating decision denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
pancreatitis, and his claims of entitlement to service connection 
for diabetes mellitus and depression.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
pancreatitis and his claims of entitlement to compensation for 
diabetes mellitus and depression.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran does not have additional permanent disability, 
including an incisional hernia, as a result of careless or 
negligent VA treatment.

2.  The competent evidence of record does not establish that the 
Veteran's disabilities render him so helpless as to require the 
regular aid and attendance of another person to perform personal 
care functions of everyday living or to protect himself from the 
hazards and dangers incident to the daily environment.


CONCLUSIONS OF LAW

1.  The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for an incisional hernia as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010). 

2.  The criteria for the award of special monthly pension based 
on the need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2004, June 2007 
and July 2008, from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter explained the evidence necessary to 
substantiate the Veteran's claims, as well as the legal criteria 
for entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, these letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Compensation under 38 U.S.C.A. § 1151

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an examination 
furnished by VA, disability compensation shall be awarded in the 
same manner if such disability or death was service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate cause of 
the additional disability was an event that was not reasonably 
foreseeable.

A precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to diagnose 
and/or treat a preexisting condition when the VA provides 
treatment or an examination.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  The GC indicated the factual elements necessary to 
support a claim under § 1151 based on failure to diagnose or 
treat a preexisting condition may vary with the facts of each 
case and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper diagnosis 
and treatment had been rendered.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  Determinations 
of whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2010).

Special Monthly Pension Based on Aid and Attendance

Increased pension benefits are payable to a veteran who needs the 
regular aid and attendance of another or by reason of being 
housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 
3.351(a)(1).  

The following will be accorded consideration in determining the 
need for regular aid and attendance:  inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which  normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment. 

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(noting that at least one factor listed in § 3.352(a) must be 
present for a grant of special monthly pension based on need for 
aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Analysis

Compensation under 38 U.S.C.A. § 1151 for an Incisional Hernia

The Veteran contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for an incisional hernia, claimed as due to VA 
lack of proper care/negligence in providing surgical treatment in 
August 2002.  He specifically contends that VA surgeons botched 
surgical treatment for a pancreatic cyst and cholecystitis, such 
that he had an abscess which required his surgical wound to be 
closed with vicryl mesh, which caused an incisional hernia. 

Nonetheless, although the Veteran believes otherwise, the medical 
evidence in this case does not show that he sustained damage or 
additional injury as a result of his VA treatment in question 
from negligence, lack of proper care or diagnosis.  The Board 
acknowledges that he experienced an incisional hernia as a result 
of using the mesh, but points out that an incisional hernia was 
an expected, possible complication.   In this regard, the Board 
points out that the November 2009 VA examiner, who reviewed the 
facts and circumstances of the case, as well as the Veteran's 
assertions and history, clearly concluded that there was no 
evidence that the Veteran was disabled or harmed by the surgical 
procedure.  According to the VA examiner, there is no medical 
evidence that the Veteran's treating physicians were careless or 
negligent during the Veteran's surgical treatment for a 
pancreatic cyst, including utilizing the mesh to close the 
Veteran's abdomen during the second surgery due to the abscess, 
nor did they lack proper skill to perform or make an error in 
judgment when determining that surgical intervention was 
required.  Moreover, there is no evidence of record that the 
Veteran's treating providers at VA deviated from the appropriate 
standard of care or were negligent.  The VA examiner further 
concluded that the Veteran's current incisional hernia was an 
expected complication of the Veteran's abdominal surgery and 
required use of mesh, and that the Veteran had been scheduled by 
VA for a surgical repair of the hernia, but that the Veteran 
cancelled the repair, electing to later have a surgical repair in 
November 2004 by Ben Taub General Hospital.  The November 2009 VA 
examiner noted that the subsequent, private incisional hernia 
repair utilized a biologic mesh, known to stretch over time, and 
that Ben Taub General Hospital found, in June 2007, that the 
Veteran's recurrence of the incisional hernia was due to 
stretching of the mesh, and not eligible for surgical repair.  
The November 2009 VA examiner further found that the Veteran's 
surgical treatment for acute cholecystitis and a pancreatic cyst, 
as well as the subsequent surgical treatment for an intra-
abdominal abscess and infected pancreatic cyst, were appropriate.  

The Board also notes that the VA examiner found that surgical 
records indicated that the operation proceeded normally, and that 
the results were as expected.  The VA examiner also pointed out 
that the Veteran's current incisional hernia is related to the 
November 2004 repair by Ben Taub General Hospital, and would not 
have been caused by the VA surgeries, or the initial use of 
vicryl mesh by VA.  Thus, there is no medical evidence showing 
the Veteran suffered additional disability as a result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA doctors.  

In short, the only evidence suggesting the Veteran's current 
incisional hernia is related to VA medical treatment, comes from 
him personally.  However, he has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As noted above, surgical treatment cannot cause an injury for 
which the treatment was furnished unless it is shown that VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the additional disability.  See 
38 C.F.R. § 3.361(c)(1).  There also is no evidence that the 
proximate cause of the Veteran's current incisional hernia was 
the surgical treatment that he received in August and September 
2002 from a VA Medical Center.  See 38 C.F.R. § 3.361(d).  In 
summary, the Board finds that entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an incisional hernia, claimed 
as due to VA lack of proper care/negligence in providing surgical 
treatment in August 2002, is not warranted.

As there is a preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Pension Based on Aid and Attendance

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to special monthly pension 
based on the need for aid and attendance.  The Board notes that 
evidence of record does not show that the Veteran has any 
service-connected disabilities, or that his multiple non-service-
connected disabilities cause him to be permanently bedridden or 
so helpless as to be in need of regular aid and attendance under 
the criteria of 38 C.F.R. § 3.352(a) set forth above.  In this 
regard, the medical evidence does not demonstrate that the 
Veteran required regular aid and attendance due to any of his 
disabilities.  The record indicates that the Veteran has numerous 
nonservice-connected disabilities, to include a hernia, insomnia, 
bipolar disorder, hypothyroidism, diabetes mellitus, obesity, and 
hepatitis C (as noted in a December 2009 VA examination report 
and VA treatment notes).  The Veteran's VA treatment records and 
December 2009 VA examination reports indicate that, although the 
Veteran has reported some impairment as to his activities of 
daily living due to his disabilities, there is no objective 
evidence that the Veteran is unable to do the following 
independently: bathe, perform hygiene and grooming, dress, travel 
and eat.  There also was no objective evidence that he was 
incontinent of bowel and bladder or was impaired as to toileting.   
Accordingly, the Board concludes that the Veteran is not entitled 
to special monthly pension based on the need for aid and 
attendance.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for an incisional hernia, including residuals of surgery, 
due to treatment at a VA Medical Center, is denied.

An award of special monthly pension based on the need for regular 
aid and attendance is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran claims that he developed numerous additional 
disabilities due to negligent and inappropriate treatment at a VA 
hospital in August 2002, in conjunction with surgical treatment 
for a pancreatic cyst and cholecystitis.  He asserts that he is 
entitled to compensation for these additional disabilities 
pursuant to 38 U.S.C.A. § 1151.  The Board notes that the Veteran 
has not yet been afforded a VA examination regarding his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151, or for his 
secondary claims of entitlement to compensation for diabetes 
mellitus and depression, in order to determine whether these 
claimed disabilities are related to his VA treatment.  As such, 
the Board has determined a remand is necessary in order to 
conclusively determine whether the Veteran's pancreatitis, as a 
residual of surgery for a pancreatic cyst and cholecystitis, is 
related to any negligence or fault by VA under the provisions of 
38 U.S.C.A. § 1151 and if so, whether his diabetes mellitus and 
depression are secondary to his pancreatitis.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain adequate 
evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion, by an 
appropriate physician, to determine whether 
the Veteran's pancreatitis was the result 
of carelessness, negligence, lack of proper 
skill or error in judgment on the part of 
VA health care providers who provided the 
Veteran's surgical treatment for a 
pancreatic cyst and cholecystitis in August 
2002, including responses to the following 
questions:

(a) Did pancreatitis result from VA 
treatment, or lack of treatment, in 
conjunction with the Veteran's surgical 
treatment for a pancreatic cyst and 
cholecystectomy in August 2002?  Was the 
incurrence or aggravation of the Veteran's 
current pancreatitis at least as likely as 
not (e.g., 50 percent or greater 
probability) proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, does the 
Veteran's pancreatitis represent an event 
not reasonably foreseeable.

(b)  Is it at least as likely as not that 
the medical care provided by the VA during 
the August 2002 to September 2002 
hospitalization was properly administered, 
particularly with regard to the original 
open cholecstectomy, drainage of the 
pancreatic cyst and biopsy, as well as 
subsequent surgical treatment for an intra-
abdominal abscess?

(c)  In the event the medical care provided 
by the VA during the August 2002 through 
September 2002 surgeries was not properly 
administered, is it as likely as not that 
it permanently worsened any preexisting 
depression that may have been present prior 
to the August 2002 hospitalization?  

(d)  In the event the medical care provided 
by the VA from August 2002 through 
September 2002 was not properly 
administered, and caused the Veteran's 
pancreatitis, is the Veteran's current 
diabetes mellitus a result of his 
pancreatitis?  

The designated physician must be provided a 
copy of 38 C.F.R. § 3.361, as well as a 
copy of this remand.  All conclusions 
opinions expressed by the VA physician must 
be accompanied by a complete rationale in a 
typewritten report.  Please include comment 
on the Veteran's VA and private treatment 
records.  The designated physician also 
must review all relevant records in the 
claims file for the veteran's pertinent 
medical history.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.   If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity. 

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the Veteran's claims.  If 
the benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate period 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


